OFFICE OF THE COMPTROLLER OF THE CURRENCY Washington, D.C.20219 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 1, 2007 1ST CENTURY BANK, NATIONAL ASSOCIATION (Exact name of registrant as specified in its charter) United States 20-0356618 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) OCC Charter Number: 24442 1875 Century Park East, Suite 1400 Los Angeles, California 90067 (Address of principal executive offices and zip code) Bank’s telephone number, including area code: 310-270-9500 Item 2.03Creation of a Direct Financial Obligation under an Off-Balance Sheet Arrangement of a Registrant. On October 9, 2007, 1st Century Bank, N.A. (the “Bank”) entered into an agreement with 1875/1925 Century Park East Company, a California general partnership to lease additional ground floor space located at 1875 Century Park East, Los Angeles, CA 90067 for an initial term of 10 years.This office space consists of approximately 3,155 square feet and will serve as a Private Banking Center for the Bank. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended and as adopted by the Office of the Comptroller of the Currency, the Bank has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st Century Bank, National Association Dated: November 1, 2007 By: /s/ Jason P/ DiNapoli Jason P. DiNapoli President and Chief Operating Officer
